DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

The Amendments filed 10/11/2022 responsive to the Office Action filed 07/12/2022 has been entered. Claims 1-3, 6-7, 10 and 11 have been amended. Claims 10 and 11 were previously withdrawn. Claims 1-11 are pending in this application.

Response to Arguments

Applicant’s arguments, see Amendments pages 5-6 filed 10/11/2022, with respect to the rejection of claim 1 under 103 have been fully considered but are not persuasive.
Applicant argues that “Owen is not analogous art. In particular…making, on one hand, glass components and making, on the other hand, resin or fiber reinforced components are different fields of endeavor. Moreover, Owen is directed at cementing together two already formed glass panes and providing a device that does so rapidly and with minimal breakage. Owen col. 1 lines 5-50. This is not a problem that the present invention seeks to address. Rather, the present invention is directed at providing a molding device that addresses forming the end portions of the components. Specification 0003 (pub. app.). In other words, the present invention is directed at a mold device that forms a final component, while Owen is directed at a mold that uses two already formed glass panes.”
These arguments are found to be unpersuasive because:
In response to applicant's argument that Owen is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, even if Owen is not in the same field of endeavor, Owen is directed to the device for making composite glass with application of heat and pressure (pg 1 li 1-3) between two metal platens 1, 2 and two rubber containers 3, 4 with rapidity and with a small percentage of breakage (pg 1 li 18-20 and 31-34). The present invention is directed to the device for producing and shaping a component in a more uniform, more reliable and also a more rapid manner (Pa [0008]-[0009] and Claim 1). Thus, Owen is reasonably pertinent to the particular problem with which the applicant was concerned. Therefore, Owen is an analogous art.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Owen (US 1,806,861) in view of Lippert et al. (US 2010/0196637) (All of record).

With respect to claims 1, 7 and 8, Owen teaches a device for producing a component (“apparatus for making composite glass”, pg 1 li 1-2 and Fig. 1), wherein the device comprises: 
a first mold element (“platen 1” and “rubber container 4”, pg 1 li 31-34) which on one side is configured for shaping at least one portion of the component to be produced (“the pair of glass sheets 6 and 7 are shown in position upon the container 4, with the sheet of celluloid 8 interposed therebetween”, pg 1 li 53-56); 
a second mold element (“platen 2”, pg 1 li 31-32) which has a cavity (“recessed”, pg 1 li 33), wherein the second mold element is specified for being disposed on the first mold element such that the cavity communicates with one exterior side (the uppermost surface of “sheet 6”) of the component to be produced, wherein neither the first mold element nor the second mold element has a portion which shapes the one exterior side of the component to be produced (Fig. 1); and 
an inflatable tube (“rubber container 3”, pg 1 li 34) disposed in the cavity (“a pair of opposing metal platens which have their faces recessed so as to carry the rubber containers 3 and 4.”, pg 1 li 32-34); 
wherein the interior of the inflatable tube is fluidically linked to the surrounding atmosphere (“the containers 3 and 4 are provided with the supply pipes 9 and 10 connected to a suitable source of pressure”, pg 1 li 60-63).

Owen further teaches that the platens may be mounted in a press (pg 1 li 43-44), but is silent to a cover which covers the first mold element and the second mold element and seals said first mold element and said second mold element in relation to a surrounding atmosphere. 
In the same field of endeavor, molds for producing fibre-reinforced bodies, Lippert teaches that the exterior forces, taking advantage of the exterior pressure, can be generated by means of a vacuum jacket 59, also known as vacuum bag, enclosing mould halves 1 and 2, when connecting them to a vacuum pump (Pa [0243] and Fig. 33).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Owen with the teachings of Lippert such that the one would substitute the vacuum bag and the vacuum pump for Owen’s press for the purpose of the same result – applying the exterior forces during producing the component, since it has been held that where the simple substitution of one known element for another is likely to be obvious when predictable results are achieved. KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143 (I)(B)). Furthermore, it has been held that the use of a known technique to improve similar devices (methods or products) in the same way is likely to be obvious. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, C.).

Furthermore, Owen is silent to producing/shaping a cured resin or fiber reinforced component, but it is noted that this limitation is an intended use since the apparatus taught by prior art is capable of the claimed operation. The Courts have held that if the prior art structure is capable of performing the intended use, then it meets the claim.  See In re Casey, 152 USPQ 235 (CCPA 1967); and In re Otto, 136 USPQ 458, 459 (CCPA 1963). The Courts have held that the manner of operating an apparatus does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex Parte Masham, 2 USPQ2d 1647 (BPAI 1987). The Courts have held that apparatus claims must be structurally distinguishable from the prior art in terms of structure, not function. See In re Danley, 120 USPQ 528, 531 (CCPA 1959); and Hewlett-Packard Co. V. Bausch and Lomb, Inc., 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (see MPEP §§ 2114 and 2173.05(g)).

With respect to claim 9, Owen as applied to claim 1 above does not specifically teach that the first mold element (“platen 1” and “rubber container 4”) is configured in two parts, and wherein the second mold element (“platen 2”) bears on both parts of the first mold element. Lippert as applied to the combination regarding claim 1 above further teaches that the corresponding bottom mould half 1 in Fig. 47 consists of several individual parts in order to be able to extract the seat beam from the mould after curing (Pa [0266]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Owen with the teachings of Lippert such that the one would form the first mold element in multiple parts in order to extract/remove the component from the mould after forming. In this modification, the second mold element would inherently bear on the parts of the first mold element. 

Claims 2-6 are rejected under 35 U.S.C. 103 as being unpatentable over Owen (US 1,806,861) in view of Lippert et al. (US 2010/0196637) as applied to claim 1 above, and further in view of Louie et al. (US 2015/0217487) (All of record).

With respect to claim 2, the combination as applied to claim 1 above is silent to a semi-permeable membrane disposed between the inflatable tube and the component to be produced.
In the same field of endeavor, system of vacuum bagging composite parts, Louie teaches that a vacuum bag assembly 102 includes a hollow tube bag 200 assembled with a bagging film 104 and applied over a composite layup 400 and sealed to a tool 300, and the tube bag 200 may be used in the vacuum bagging of a composite layup 400 to apply uniform compactive pressure to at least the inside corner 304 region of the composite layup 400 (Pa [0029]). Louie further teaches that the bagging system 100 may include a surface breather 124 layer which may be formed of fibrous material and applied over the composite layup 400 to maintain a pathway for the escape of air and volatiles from the vacuum bag to the vacuum port 110 (Pa [0040]) and so disposed between the hollow tube bag 200 and the composite layup 400 (Figs. 6 and 7).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Owen in view of Lippert with the teachings of Louie such that the one would provide a semi-permeable membrane (surface breather) between the inflatable tube and the component to be produced in order to maintain a pathway for the escape of air and volatiles from the vacuum bag to the vacuum port.
As recited above, Owen is silent to a cured resin or fiber reinforced component, but it is noted that this limitation is an intended use since the apparatus taught by prior art is capable of shaping the cured resin or fiber reinforced component. The Courts have held that if the prior art structure is capable of performing the intended use, then it meets the claim.  See In re Casey, 152 USPQ 235 (CCPA 1967); and In re Otto, 136 USPQ 458, 459 (CCPA 1963). The Courts have held that the manner of operating an apparatus does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex Parte Masham, 2 USPQ2d 1647 (BPAI 1987). The Courts have held that apparatus claims must be structurally distinguishable from the prior art in terms of structure, not function. See In re Danley, 120 USPQ 528, 531 (CCPA 1959); and Hewlett-Packard Co. V. Bausch and Lomb, Inc., 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (see MPEP §§ 2114 and 2173.05(g)).

With respect to claim 3, the combination as applied to claim 2 above teaches that the semi-permeable membrane is disposed between the first mold element and the second mold element, and Louie as applied in the combination regarding claim 2 above further teaches that the semi-permeable membrane (“surface breather layer 124”) is disposed between the hollow tube bag 200 and the tool 300, and spans the side of the component to be produced (“the composite layup 400”) (Figs. 6 and 7). 
One would have found it obvious to dispose the semi-permeable membrane between the first mold element and the second mold element to span the upper side of the component to be produced for the purpose of producing the component.
As recited above, Owen is silent to a cured resin or fiber reinforced component, but it is noted that this limitation is an intended use since the apparatus taught by prior art is capable of shaping the cured resin or fiber reinforced component. The Courts have held that if the prior art structure is capable of performing the intended use, then it meets the claim.  See In re Casey, 152 USPQ 235 (CCPA 1967); and In re Otto, 136 USPQ 458, 459 (CCPA 1963). The Courts have held that the manner of operating an apparatus does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex Parte Masham, 2 USPQ2d 1647 (BPAI 1987). The Courts have held that apparatus claims must be structurally distinguishable from the prior art in terms of structure, not function. See In re Danley, 120 USPQ 528, 531 (CCPA 1959); and Hewlett-Packard Co. V. Bausch and Lomb, Inc., 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (see MPEP §§ 2114 and 2173.05(g)).

With respect to claim 4, Lippert as applied to claim 3 above further teaches that the semipermeable foil 65 is sealed all the way around towards the mould half 1 (Pa [0246]), and Fig. 33(e) shows one structure 70 which seems to seal the semipermeable foil 65 to the mold half 2. Thus, in the combination one would have found it obvious to provide the seal element between the semi-permeable membrane and the first mold element in order to seal the semi-permeable membrane to the first mold element.

With respect to claim 5, Louie as applied in the combination regarding claim 2 above shows the semi-permeable membrane (“surface breather 124 layer”) which conforms to the shape of the tube bag 200 and the tool 300 (Figs. 6 and 7) between the tube bag 200 and the composite layup 400/ the tool 300, but does not specifically teach that the semi-permeable membrane is configured so as to be tubular and encloses the inflatable tube. However, one would have found it obvious to change the shape of the semi-permeable membrane (“surface breather 124 layer”) in order to dispose the semi-permeable membrane between the inflatable tube and the component to be produced, since the change in form or shape, without any new or unexpected results, is an obvious engineering design. See In re Dailey, 149 USPQ 47 (CCPA 1976) (see MPEP § 2144.04).

With respect to claim 6, Louie as applied in the combination regarding claim 2 above teaches that the semi-permeable membrane, at least in portions, is inherently pre-shaped and the pre-shaped portions are specified for shaping the exterior side of the component to be produced. Thus, one would have found it obvious to pre-shape the semi-permeable membrane being specified for shaping the exterior side of Owen’s component in order to produce the component.
As recited above, Owen is silent to a cured resin or fiber reinforced component, but it is noted that this limitation is an intended use since the apparatus taught by prior art is capable of shaping the cured resin or fiber reinforced component. The Courts have held that if the prior art structure is capable of performing the intended use, then it meets the claim.  See In re Casey, 152 USPQ 235 (CCPA 1967); and In re Otto, 136 USPQ 458, 459 (CCPA 1963). The Courts have held that the manner of operating an apparatus does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex Parte Masham, 2 USPQ2d 1647 (BPAI 1987). The Courts have held that apparatus claims must be structurally distinguishable from the prior art in terms of structure, not function. See In re Danley, 120 USPQ 528, 531 (CCPA 1959); and Hewlett-Packard Co. V. Bausch and Lomb, Inc., 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (see MPEP §§ 2114 and 2173.05(g)).

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUNJU KIM whose telephone number is (571)270-1146.  The examiner can normally be reached on 8:00-4:00 EST M-Th; Flexing Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YUNJU KIM/Examiner, Art Unit 1742